Assumpsit to recover the sum of $36.28 alleged by the plaintiff to be due him by the defendants for commissions on renewal premiums collected for the Penn Mutual Life Insurance Company for the year 1908. At the conclusion of the evidence the case was reported to the Law Court for determination. The rescript says : "The court being evenly divided upon the testimony, upon the question whether the plaintiff actively represented the defendants during the year 1908, the report is discharged and the case is remitted to nisi prius for further hearing.”